SPECTOR, Judge.
This is an interlocutory appeal by the plaintiff in a suit for separate maintenance.
The order sought to he reversed was rendered March 5, 1969, and by its tenor purported to amend and modify an earlier order of dismissal without prejudice pursuant to plaintiff’s notice of voluntary dismissal. Said earlier order was rendered on January 15, 1969. Under the provisions of Florida Rules of Civil Procedure 1.530, 31 Florida Statutes Annotated, the lower court had jurisdiction to amend or modify the order of dismissal only for ten days after rendition which in this case would have been until January 27, 1969, since the terminal days of that ten-day period were a Saturday and Sunday. Appellee’s motion resulting in the order now under review was filed on January 29, 1969, after the court below lost jurisdiction to amend or modify the order of dismissal.
Since the order herein appealed was rendered after the trial court lost jurisdiction, it must be reversed on authority of Kippy Corporation v. Colburn, 177 So. 2d 193 (Fla.1965).
Reversed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON, J., concur.